THORNTON, J.,
dissenting.
While I agree that it was error to order reparation under the 1977 statute, the real question is whether or not the trial court had the authority under either statute to order reparation made to the estate of the victim.
The issue presented is this: After State v. Stalheim, 275 Or 683, 552 P2d 829 (1976), is the "aggrieved party” in a homicide case the estate of the decedent? We expressly reserved decision in this point in the previous Wanrow case.
Inasmuch as by law the estate of a decedent, through its personal representative, winds up the affairs of the decedent (see generally ORS ch 114, ORS 114.305), a direction by the trial judge herein to make restitution to the estate is in effect a direction to make restitution to the decedent himself, and therefore, in my view, authorized under Stalheim. The correctness of this conclusion is further strengthened by the language of ORS 30.020, the wrongful death statute, which authorizes the personal representative of the decedent to maintain an action against the wrongdoer for the benefit of his estate.
For the above reason I respectfully dissent.